     Case 1:10-cv-06950-AT-RWL Document 1266 Filed 09/16/21 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
H. CRISTINA CHEN-OSTER, LISA PARISI, SHANNA                     DOC #: _________________
ORLICH, ALLISON GAMBA, and MARY DE LUIS,                        DATE FILED: 9/16/2021

                             Plaintiffs,

              -against-                                            10 Civ. 6950 (AT) (RWL)

GOLDMAN, SACHS & CO. and THE GOLDMAN                                       ORDER
SACHS GROUP, INC.,

                        Defendants.
ANALISA TORRES, District Judge:

      The Court has reviewed the parties’ submissions at ECF Nos. 1261 and 1265.
Defendants’ request to permit redactions is GRANTED and Plaintiffs’ request to permit sealing
is GRANTED because the documents contain personal contact and financial information.

       SO ORDERED.

Dated: September 16, 2021
       New York, New York
